Mr. President, I should like to join my colleagues who have congratulated you upon your election as President of the thirty-sixth session of the General Assembly. I am convinced that your experience and wisdom will greatly help you in finding solutions to the many problems which will be debated at this session.
3.	I should also like to welcome to our Organization a new Member State, Vanuatu.
4.	The SecretaryGeneral and his entire staff have continued with devotion and steadfastness to work at the tasks given them by the United Nations. Allow me to express my thanks for their efforts and to promise to the SecretaryGeneral full support for his ceaseless activities in his important position.
5.	When the victors in the Second World War met at San Francisco in 1945 to build the foundation of a new and better world, the representatives of all the Member States signed the Charter of the United Nations. Its purposes and principles are to be found in the Preamble and Chapter I, including solemn declarations on fundamental human rights and basic rules for international relations. Since that time representatives of all new Member States have also accepted their obligations under the Charter. We are not a small group of States that have to stand together and resist the transgressions of other powerful States and groups of States when they do not respect the solemn declarations we have made individually and confirmed collectively.
6.	The United Nations is almost universal in membership and the danger from those outside the Organization is minimal. Can we then ask ourselves whether we have not already attained some of the goals set in the original Charter and whether we do not after 36 years have the others within our grasp? I shall let each man answer for himself and I myself shall not attempt now to give a comprehensive answer to those questions.
7.	thirty-six years are not a long period in the history of mankind and some of the solemn declarations in the Charter certainly take time to put into practice. However, others need no time, but only the will to live in accordance with the agreement we have all signed, it is the lack of the will to honor those obligations of the Charter that is the main reason for the situation existing today in international relations.
8.	It is almost two years since the invasion of Afghanistan began. We all have fresh in our memory the emergency special session of the General Assembly that was convened for this reason in January 1980. Then an overwhelming majority of all the Member States adopted resolution ES6/2 in which the Assembly confirmed in clear terms that the sovereignty and political independence of all States is a fundamental principle of the Charter of the United Nations, The violation of that basic principle, whatever the pretext, is a breach of the Charter. Therefore, all foreign military forces should be withdrawn immediately and unconditionally. A similar resolution was again adopted by the thirty-fifth session of the General Assembly last year, but unfortunately those resolutions have not had any tangible effects.
9.	There has to be respect for the sovereignty and political independence of all States if we are to succeed in lessening the dangerous tensions that exist today in relations between States and in maintaining international peace and security, which is one of the primary purposes of the Organization. All nations, large and small, will have? to work in earnest towards that goal. And 1 refer again to the principles of the United Nations as stated in the Charter. We have to develop friendly relations among nations based on respect for the principles of equal rights and self-determination of peoples. There has hardly ever been more reason than there is today to recall these words, to remember them and to try to live up to them.
10.	During the past few months, European and North American representatives have been meeting at a conference to discuss the follow-up to the Final Act of the Conference on Security and Cooperation in Europe. When the Final Act of Helsinki1 was signed in 1975 it was the formalization of the results of the policy of detente, which had been practiced from the latter part of the 1960s. Unfortunately, some of theStates that have participated in the work of the conference have shown a rather limited determination to carry out in earnest certain important elements of the Final Act. However, it is much more serious that faults are beginning to appear in the basis for improved relations: the mutual confidence on which increased cooperation has to be built.
11.	The Madrid conference will reconvene next month. There, all participants have to unite their efforts to strengthen the confidence necessary to promote a policy of genuine detente. If we are successful in building confidence, then it will prove easier to take effective measures to reduce armaments in Europe by negotiating agreements within the framework of a conference on disarmament and security in Europe.
12.	This conference to which I have referred is certainly an important factor in the efforts to reduce armaments in the world. However, it would only be one part of the extremely important field of disarmament and arms control. It is no less important to achieve concrete results in the negotiations soon to be initiated between the United States and the Soviet Union on strategic nuclear weapons in Europe. The arsenals of the superPowers are such a great part of the total armaments in the world that there is no hope for disarmament if they are not willing to cooperate. If the super Powers do not agree, there can be no progress in international negotiations, whether in the Committee on Disarmament in Geneva, at the second special session of the General Assembly devoted to disarmament to be held next year, or in the negotiations in Vienna on mutual and balanced force reductions.
13.	The arms race is different from other races in that the faster the pace the greater the probability that all participants will lose. Therefore, the question of security must not revolve around the attainment of military superiority. Increased security must be attained through military balance at the lowest possible level of armaments and forces.
14.	Many serious problems will be debated at this session, and most of them have been discussed in the General Assembly for years or even decades, and yet no solutions have been found. Some of those problems have even become more difficult to solve as time has passed. This is notably the case with the developments in the Middle East.
15.	The situation in the Middle East is a constant threat to world peace. That is why our Organization must do everything possible in order to find a solution to the problem. On earlier occasions I have stated what I will reaffirm again here: that a solution to the Middle East problem must be found on the basis of Security Council resolutions 242 (1967) and 338 (1973). In order to arrive at a comprehensive peace in the area, the right of Israel to exist within secure and recognized boundaries must be respected as well as the legitimate national rights of the Palestinians. And in accordance with the right of the Palestinians to self-determination, they must also participate in negotiations concerning a just and lasting settlement of the Middle East problems.
16.	It is regrettable that no changes seem to be in sight in the apartheid policy of the South African Government, and South Africa continues to resist the implementation of the declared policy of the United Nations about the independence of Namibia. To boot, South Africa recently carried out a military attack on Angola. I condemn in the strongest terms this military intervention and call for the immediate and total withdrawal of all foreign military forces, just as I support wholeheartedly the demand for total withdrawal of all Vietnamese invasion forces from Kampuchea where a war torn nation should be allowed to organize free elections. We must constantly insist that all States Members of the United Nations abide by the fundamental principle of refraining from the threat or use of force against the territorial integrity or political independence of any State.
17.	We also have other aims and fundamental principles in the United Nations, future goals that we knew in the beginning would take a long time to reach. And today we are possibly farther away from reaching some of those goals than at the time of the establishment of the Organization. Here I refer to international solutions of economic, social and cultural problems %s well as to respect for human and civil rights.
18.	The development of international economic relations in the past few decades and the serious energy crisis of recent years have made it more necessary than ever before to organize closer cooperation between the industrial and the developing countries. New methods must be found to divide the riches of the earth in order to ease the suffering and scarcity which a great part of mankind endures.
19.	My country is among the fortunate, economically speaking, and the Icelandic people have come to realize more and more our obligations to assist those who are less fortunate with larger contributions towards their development.
20.	Next month the International Meeting on Cooperation and Development will be held at Cancun, and recently we held in Paris the United Nations Conference on the Least Developed Countries and at Nairobi the United Nations Conference on New and Renewable Sources of Energy. The problems of the developing countries will also occupy a large part of the debates at the present session of the General Assembly. I should like to express the hope that all the efforts expended in those activities will result in substantive solutions, although it is obvious that the problems are so great that they will not all be solved in a short space of time.
21.	In the Preamble to the Charter, we state that we are determined to reaffirm faith in fundamental human rights and in the dignity and worth of the human person. To reiterate that determination, we have solemnly proclaimed the Universal Declaration of Human Rights. With that in mind, it is extremely depressing to have to observe the fact that violations of that fundamental principle of the Charter have become more and more frequent in vast areas of the world. Violence and force are openly used at will by governments, whether to compel individuals, minorities, or entire nations to accept the political opinions of the authorities, their religious beliefs, or whatever pretext they use to force obedience. Imprisonment, torture, and capital punishment have become part of daily life in many Member States, in spite of the clear obligations all of us accepted upon becoming Members.
22.	I want to stress here that I consider it one of the main tasks of the United Nations in the immediate future to stop that negative development. We should, rather, use all our collective strength to press for improvements regarding human rights. My Government will wholeheartedly support such efforts. Iceland would want to promote an agreement on the abolition of capital punishment. Iceland would want to conclude the drafting of a convention on the prohibition of torture and, along with the other Nordic countries, actively work for the final adoption of the Nordic proposal submitted to the Commission on Human Rights to establish a universal fund for the victims of torture.
23.	Before closing, I must refer to one field of the work of the United Nations one which my country has long considered among the most important. Here I am referring to the United Nations Conference on the Law of the Sea, dealing with two thirds of the surface of the earth. When I addressed this Assembly at its last session [5th meeting], I thought the prospects for finally concluding the drafting of a treaty which all nations of the world would accept and sign were bright. Unfortunately, there are now clouds on the horizon which, if worst comes to the worst, could preclude the wide international support necessary if the convention is to serve its intended purpose, i.e., to ensure the application of international law in that large area of the globe and prevent disputes which might endanger good neighborly relations and international peace.
24.	I should like to use this opportunity to urge the representatives of all nations present here to do their utmost to ensure that all nations of the world can sign a new Convention on the law of the sea next year. If we succeed in that endeavor, we will have shown what our nations can achieve if they stand united, as the United Nations should.
